department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-103746-99 uilc internal_revenue_service national_office field_service_advice memorandum for from m grace fleeman assistant to the branch chief cc intl br1 subject availability of standard_deduction to nonresident_alien this field_service_advice responds to your submission received by this office on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer issue s whether denial of the standard_deduction to taxpayer a citizen of greece who filed a form 1040nr is a violation of the nondiscrimination provision of the united_states - greece income_tax treaty conclusion denial of the standard_deduction to taxpayer a citizen of greece who filed a form 1040nr is not a violation of the nondiscrimination provision of the united_states - greece income_tax treaty because that provision of the treaty applies only where the greek citizen is a resident_of_the_united_states taxpayer filed a form 1040nr thereby asserting that taxpayer is not a resident_of_the_united_states and therefore the nondiscrimination provision of the united_states - greece income_tax treaty does not apply to the taxpayer facts taxpayer is a citizen of greece taxpayer filed a form 1040nr claiming the standard_deduction the service denied taxpayer’s claim for the standard_deduction taxpayer appealed the denial of the standard_deduction on the basis that such denial violates the nondiscrimination provision of the united_states - greece income_tax treaty law and analysis code sec_63 provides that in the case of a nonresident_alien_individual the standard_deduction shall be zero although taxpayer filed as a nonresident_alien_individual taxpayer asserts that taxpayer is entitled to the standard_deduction because denial of the standard_deduction pursuant to code sec_63 would be a violation of article xvi paragraph of the united_states - greece income_tax treaty article xvi paragraph of the united_states - greece income_tax treaty provides the citizens and subjects of one of the contracting states shall not while resident in the other contracting state be subject therein to other or more burdensome taxes than are the citizens or subjects of such other contracting state residing in its territory the term citizens or subjects as used in this article includes all legal persons partnerships and associations deriving their status from or created or organized under the laws in force in the respective contracting states in this article the word taxes means taxes of every kind or description whether national federal state provincial or municipal emphasis added pursuant to the words of the united_states - greece income_tax treaty itself paragraph only applies to citizens and subjects of a contracting state while resident in the other contracting state the united_states - greece income_tax treaty does not define the term resident so that term has the same meaning for purposes of the treaty that it does under the laws of the united_states art ii taxpayer filed a form 1040nr thereby representing that taxpayer is not a resident_of_the_united_states accordingly the provisions of article xvi paragraph of the unites states - greece income_tax treaty by its own language does not apply to the taxpayer the service addressed a similar issue in revrul_74_239 1974_1_cb_372 revrul_74_239 considered the taxation of canadian citizens with dual status residents of the united_states for part of the taxable_year and residents of canada for the remainder of the year revrul_74_239 found that the nondiscrimination_clause of the united_states - canada income_tax treaty did not prevent the united_states from denying a dual status canadian citizen the standard_deduction the nondiscrimination_clause of the united_states - canada income_tax treaty provided that the citizens of one of the contracting states residing within the other contracting state shall not be subject_to the payment of more burdensome taxes than the citizens of such other state which is similar to the provision in the united_states - greece income_tax treaty here at issue based on the foregoing denying taxpayer the standard_deduction does not violate the united_states - greece income_tax treaty because taxpayer is asserting that taxpayer is not a resident_of_the_united_states since taxpayer filed as a nonresident_alien_individual code sec_63 provides that taxpayer is not entitled to the standard_deduction accordingly denial of the standard_deduction under these circumstances is consistent with the provisions of the code and of the united_states - greece income_tax treaty if you have any further questions please call m grace fleeman assistant to the branch chief branch office of associate chief_counsel international
